IGIIIAL                                        12/15/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: DA 20-0445


                                         DA 20-0445

                                                                          FILE
CHERYL HOLDEN RICE,
                                                                          DEC 1 5 2020
              Plaintiff and Appellant,                                  Bowen
                                                                                Greenwood .
                                                                      Clerk of Supreme Court
                                                                                  Montana
                                                                         State of
       v.                                                           ORDER

JOHN KEELEY and JOAN KEELEY,

              Defendants and Appellees.


       Appellees John Keeley and Joan Keeley(Keeleys) have moved the Court to dismiss
the appeal with prejudice, filed contemporaneously with their appellate answer brief.
Appellant Cheryl Holden Rice (Cheryl), currently represented pro se, responds in
opposition.
       This Court is familiar with the underlying civil action concerning a driveway dispute
between the Keeleys' and Cheryl's real property. In October 2019, counsel for Cheryl
appealed the Ravalli County District Court's decision awarding declaratory and injunctive
relief to the Keeleys. In December 2019, the parties, along with their respective counsel,
met for mandatory appellate mediation. The mediator's report filed with this Court
indicated that the case had been settled. On January 21, 2020, upon an unopposed motion,
this Court stayed that appeal pending implementation ofthe parties' settlement agreement.
Subsequently, counsel for Cheryl moved to withdraw from representation on appeal, which
this Court granted in April 2020. Following the filing ofseveral status reports and issuance
oforders on Cheryl's various motions filed with this Court, we held the matter in abeyance
until the District Court could address Cheryl's objections to the settlement agreement,
which she contended was invalid. The Keeleys moved for relief in the District Court,
pursuant to this Court's previous orders. The District Court stayed a ruling on Keeleys'
motion so the Ravalli County Board of Commissioners could hear Cheryl's appeal of the
denial of her proposed driveway approach access permit. On June 23, 2020, the District
Court held a hearing on the enforcement of the settlement agreement and entered an
Opinion and Order on July 31, 2020.
       On September 9, 2020,this Court issued an order dismissing Cheryl's initial appeal
due to proceedings that had been conducted thereafter. We opened another appeal to permit
Cheryl to challenge the District Court's July 2020 Opinion and Order conceming the
validity and enforcement of the settlement agreement. Both parties have now completed
briefing, and on December 3, 2020, this appeal was forwarded to the Court for
classification.
       The Keeleys now move for dismissal of this appeal or, alternatively, to strike
Cheryl's opening brief in whole or in part. They explain that Cheryl has "wholly failed to
provide the Supreme Court any argument, analysis, or authority regarding enforceability
ofthe settlement agreement, or any basis for which the District Court's Order RE: Motion
to Enforce should be overturned[J" They contend that Cheryl's brief contains statements
and arguments not pertinent to the issue on appeal. The Keeleys point out that it is the
appellant's burden to advance the legal argument and to provide authorities to establish
error by a District Court. State v. Torgerson, 2008 MT 303,¶ 36,345 Mont.532, 192 P.3d
695. They contend that Cheryl has not met this burden because she has not provided any ,
legal argument~or supporting authority for why the court's decision should be overturned.
The Keeleys conclude this appeal should be dismissed with prejudice because she has not
shown that the District Court's findings offact are clearly erroneous or that its conclusions
oflaw are incorrect.
       Cheryl responds that this Court should deny the motion dismissing the appeal. She
argues the Keeleys have failed to provide any "legal authority in requesting enforcement
of Settlement Agreement." Cheryl raises other claims not pertinent in this appeal and
requests this Court's denial of both alternatives requested by Keeleys in their motions.
       Upon review, we agree with the Keeleys that Cheryl has not provided any authority
to challenge the District Court's order on enforcement of the agreement. These parties,
represented by counsel, reached and executed a settlement agreement concerning the
                                        2
driveway dispute in 2019. We have held that "a compromise agreement, when the basis
for a final judgment operates 'as a merger and bar [of] aIl preexisting claims and causes of
action.'" Robinson v. First Sec. Bank, 224 Mont. 138, 141, 728 P.2d 428, 430 (1986)
(quoting Webb v. First National Bank of Hinsdale, 219 Mont. 160, 163, 711 P.2d 1352,
1355 (1985)(internal citation omitted)). We have reviewed the briefs, recent pleadings,
and the District Court's order. In a 28-page decision, the District Court addressed Cheryl's
claims that the settlement agreement did not comport with M. R. App. P. 7(1); that there
was no meeting of the minds; and that a lack of a contingency was fatal to the settlement
agreement. The District Court addressed all arguments, answering them in the negative,
and further determined the settlement agreement could not be rescinded on the basis ofany
mistake, or because of Cheryl's submitted documents. Cheryl's arguments about the
enforcement of that agreement are unsupported by competent authority and are without
merit. Accordingly,
       IT IS ORDERED that the Keeleys' Motion to Dismiss Appeal with Prejudice is
GRANTED,and this appeal is DISMISSED with prejudice.
       The Clerk ofthe Supreme Court is directed to close this case and to issue remittitur.
       The Clerk is also directed to provide a copy ofthis Order to Paige Trautwein, Clerk
of District Court, Ravalli County, under Cause No. DV-18-132; to counsel of record; and
to Cheryl Holden Rice personally.
       DATED this / 4--
                     %of December,2020.

                                                                      ,KQ
                                                                        eec--,.




                                             3
                 v
                     /

    if
     l J tices       67.------'




4